EXHIBIT 10.11


KNBT BANCORP, INC.
2004 AMENDED AND RESTATED RECOGNITION
AND RETENTION PLAN AND TRUST AGREEMENT




ARTICLE I
ESTABLISHMENT OF THE PLAN AND TRUST


           1.01           KNBT Bancorp, Inc. (the “Corporation”) hereby amends
and restates its 2004 Recognition and Retention Plan (as amended and restated,
the “Plan”) and Trust (the “Trust”) upon the terms and conditions hereinafter
stated in this amended and restated 2004 Recognition and Retention Plan and
Trust Agreement (the “Agreement”), with the amendment and restatement effective
as of November 15, 2007.  The Plan is being amended and restated in order to
comply with Section 409A of the Code, as defined herein.


           1.02           The Trustee hereby accepts this Trust and agrees to
hold the Trust assets existing on the date of this Agreement and all additions
and accretions thereto upon the terms and conditions hereinafter stated.


ARTICLE II
PURPOSE OF THE PLAN


           The purpose of the Plan is to retain personnel of experience and
ability in key positions by providing Employees and Non-Employee Directors with
a proprietary interest in the Corporation and its Subsidiary Companies as
compensation for their contributions to the Corporation and the Subsidiary
Companies and as an incentive to make such contributions in the future.   Each
Recipient of a Plan Share Award hereunder is advised to consult with his or her
personal tax advisor with respect to the tax consequences under federal, state,
local and other tax laws of the receipt of a Plan Share Award hereunder.


ARTICLE III
DEFINITIONS


           The following words and phrases when used in this Agreement with an
initial capital letter, unless the context clearly indicates otherwise, shall
have the meanings set forth below.  Wherever appropriate, the masculine pronouns
shall include the feminine pronouns and the singular shall include the plural.


           3.01           “Advisory Director” means a person appointed to serve
in such capacity by the Board of either the Corporation or the Bank or the
successors thereto.


           3.02           “Bank” means Keystone Nazareth Bank & Trust Company,
the wholly owned subsidiary of the Corporation.

1

--------------------------------------------------------------------------------



           3.03           “Beneficiary” means the person or persons designated
by a Recipient to receive any benefits payable under the Plan in the event of
such Recipient's death.  Such person or persons shall be designated in writing
on forms provided for this purpose by the Committee and may be changed from time
to time by similar written notice to the Committee.  In the absence of a written
designation, the Beneficiary shall be the Recipient's surviving spouse, if any,
or if none, his or her estate.


           3.04           “Board” means the Board of Directors of the
Corporation.


           3.05           “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.


           3.06           “Code” means the Internal Revenue Code of 1986, as
amended.


           3.07           “Committee” means the committee appointed by the Board
pursuant to Article IV hereof.


           3.08           “Common Stock” means shares of the common stock, $0.01
par value per share, of the Corporation.


           3.09           “Director” means a member of the Board of Directors of
the Corporation or a Subsidiary Corporation or any successors thereto, including
Non-Employee Directors as well as Officers and Employees serving as Directors.


           3.10           “Disability” means the Recipient (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Corporation or the Bank (or would have received
such benefits for at least three months if he had been eligible to participate
in such plan).


           3.11           “Effective Date” means the day upon which the Board
originally approved this Plan.


           3.12           “Employee” means any person who is employed by the
Corporation, the Bank or a Subsidiary Company or is an Officer of the
Corporation or a Subsidiary Company, but not including directors who are not
also Officers of or otherwise employed by the Corporation, the Bank or a
Subsidiary Company.

2

--------------------------------------------------------------------------------



           3.13           “Employer Group” means the Corporation and any
Subsidiary Company which, with the consent of the Board, agrees to participate
in the Plan.


           3.14           “Exchange Act” means the Securities Exchange Act of
1934, as amended.


           3.15           “FDIC” means the Federal Deposit Insurance
Corporation.


           3.16           “Non-Employee Director” means a member of the Board
(including advisory boards, if any) of the Corporation or any Subsidiary Company
or any successor thereto, including an Advisory Director of the Board of the
Corporation and/or any Subsidiary Company or a former Officer or Employee of the
Corporation and/or any Subsidiary Company serving as a Director or Advisory
Director who is not an Officer or Employee of the Corporation or any Subsidiary
Company.


           3.17           “Offering” means the offering of Common Stock to the
public completed during 2003 in connection with the conversion of the Bank from
the mutual to the stock form of organization and the issuance of the capital
stock of the Bank to the Corporation.


           3.18           “Officer” means an Employee whose position in the
Corporation or a Subsidiary Company is that of a corporate officer, as
determined by the Board.


           3.19           “Performance Share Award” means a Plan Share Award
granted to a Recipient pursuant to Section 7.05 of the Plan.


           3.20           “Performance Goal” means an objective for the
Corporation or any Subsidiary Company or any unit thereof or any Employee of the
foregoing that may be established by the Committee for a Performance Share Award
to become vested, earned or exercisable.  The establishment of Performance Goals
is intended to make the applicable Performance Share Awards “performance-based”
compensation within the meaning of Section 162(m) of the Code, and the
Performance Goals shall be based on one or more of the following criteria:


(i)  
net income, as adjusted for non-recurring items;

(ii)  
cash earnings;

(iii)  
earnings per share;

(iv)  
cash earnings per share;

(v)  
return on average equity;

(vi)  
return on average assets;

(vii)  
assets;

(viii)  
stock price;

(ix)  
total shareholder return;

(x)  
capital;

(xi)  
net interest income;

(xii)  
market share;

(xiii)  
cost control or efficiency ratio; and

(xiv)  
asset growth.


3

--------------------------------------------------------------------------------


 
           3.21           “Plan Shares” or “Shares” means shares of Common Stock
which may be distributed to a Recipient pursuant to the Plan.


           3.22           “Plan Share Award” or “Award” means a right granted
under this Plan to receive a distribution of Plan Shares upon completion of the
service requirements described in Article VII hereof, and includes Performance
Share Awards.


           3.23           “Recipient” means an Employee or Non-Employee Director
or former Employee or Non-Employee Director who receives a Plan Share Award or
Performance Share Award under the Plan.


           3.24           “Retirement” means:


           (a) A termination of employment which constitutes a “retirement” at
the “normal retirement age” or later under the Keystone Nazareth Bank & Trust
Company 401(k) Plan or such other qualified pension benefit plan maintained by
the Corporation or a Subsidiary Company as may be designated by the Board or the
Committee, or, if no such plan is applicable, which would constitute
“retirement” under the Keystone Nazareth Bank & Trust Company 401(k) Plan, if
such individual were a participant in that plan; provided, however, that the
provisions of this subsection (a) will not apply as long as a Recipient
continues to serve as a Non-Employee Director, including service as an Advisory
Director; and (b) provided further that no “retirement” shall be deemed to have
occurred prior to the one-year anniversary of the grant of a Plan Share Award.


           (b)  With respect to Non-Employee Directors, retirement means
retirement from service on the Board of Directors of the Corporation or a
Subsidiary Company or any successors thereto (including service as an Advisory
Director to the Corporation or any Subsidiary Company) after reaching normal
retirement age as established by the Company.; and provided further that no
“retirement” shall be deemed to have occurred prior to the one-year anniversary
of the grant of a Plan Share Award.  


           3.25           “Subsidiary Companies” means those subsidiaries of the
Corporation, including the Bank, which meet the definition of “subsidiary
corporations” set forth in Section 424(f) of the Code, at the time of the
granting of the Plan Share Award in question.


           3.26           “Trustee” means such firm, entity or persons approved
by the Board to hold legal title to the Plan and the Plan assets for the
purposes set forth herein.



4

--------------------------------------------------------------------------------



ARTICLE IV
ADMINISTRATION OF THE PLAN


           4.01           Duties of the Committee.  The Plan shall be
administered and interpreted by the Committee, which shall consist of two or
more members of the Board, each of whom shall be a Non-Employee Director, as
defined in Rule 16b-3(b)(3)(i) of the Exchange Act.  In addition, each member of
the Committee shall be an (i) “outside director” within the meaning of Section
162(m) of the Code and the regulations thereunder at such times as is required
under such regulations and (ii) an "independent director" as such term is
defined in Rule 4200(a)(15) of the Marketplace Rules of the Nasdaq Stock
Market.  The Committee shall have all of the powers allocated to it in this and
other Sections of the Plan.  The interpretation and construction by the
Committee of any provisions of the Plan or of any Plan Share Award granted
hereunder shall be final and binding in the absence of action by the Board.  The
Committee shall act by vote or written consent of a majority of its
members.  Subject to the express provisions and limitations of the Plan, the
Committee may adopt such rules, regulations and procedures as it deems
appropriate for the conduct of its affairs.  The Committee shall report its
actions and decisions with respect to the Plan to the Board at appropriate
times, but in no event less than once per calendar year.


           4.02           Role of the Board.  The members of the Committee and
the Trustee shall be appointed or approved by, and will serve at the pleasure
of, the Board.  The Board may in its discretion from time to time remove members
from, or add members to, the Committee, and may remove or replace the Trustee,
provided that any directors who are selected as members of the Committee shall
be Non-Employee Directors.


           4.03           Revocation for Misconduct.  Notwithstanding anything
to the contrary herein, the Board or the Committee may by resolution immediately
revoke, rescind and terminate any Plan Share Award, or portion thereof, to the
extent not yet vested, previously granted or awarded under this Plan to an
Employee who is discharged from the employ of the Corporation or a Subsidiary
Company for cause, which, for purposes hereof, shall mean termination because of
the Employee's personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order.  Unvested Plan
Share Awards to a Non-Employee Director who is removed for cause pursuant to the
Corporation's Articles of Incorporation or Bylaws or the Bank’s Articles of
Incorporation and Bylaws or the constituent documents of such other Subsidiary
Company on whose board he or she serves shall terminate as of the effective date
of such removal.



5

--------------------------------------------------------------------------------



           4.04           Limitation on Liability.  No member of the Board or
the Committee shall be liable for any determination made in good faith with
respect to the Plan or any Plan Shares or Plan Share Awards granted under
it.  If a member of the Board or the Committee is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of anything
done or not done by him in such capacity under or with respect to the Plan, the
Corporation shall, subject to the requirements of applicable laws and
regulations, indemnify such member against all liabilities and expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he or she acted in good faith and in a manner he reasonably
believed to be in the best interests of  the Corporation and any Subsidiary
Companies and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his or her conduct was unlawful.


           4.05           Compliance with Laws and Regulations.  All Awards
granted hereunder shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency or shareholders as may be required.   The Corporation shall not be
required to issue or deliver any certificates for shares of Common Stock prior
to the completion of any registration or qualification of or obtaining of
consents or approvals with respect to such shares under anyfederal or state law
or any rule or regulation of any government body, which the Corporation shall,
in its sole discretion, determine to be necessary or advisable.


           4.06           Restrictions on Transfer.  The Corporation may place a
legend upon any certificate representing shares issued pursuant to a Plan Share
Award noting that such shares may be restricted by applicable laws and
regulations.


           4.07           No Deferral of Compensation Under Section 409A of the
Code.  All Awards granted under the Plan are designed to not constitute a
deferral of compensation for purposes of Section 409A of the Code.  No Recipient
shall be permitted to defer the recognition of income beyond the date an Award
shall be deemed earned pursuant to Article VII of this Plan.


ARTICLE V
CONTRIBUTIONS


           5.01           Amount and Timing of Contributions.  The Board shall
determine the amount (or the method of computing the amount) and timing of any
contributions by the Corporation and any Subsidiary Companies to the Trust
established under this Plan.  Such amounts may be paid in cash or in shares of
Common Stock and shall be paid to the Trust at the designated time of
contribution.  No contributions by Employees or Non-Employee Directors shall be
permitted.



6

--------------------------------------------------------------------------------



           5.02           Investment of Trust Assets; Number of Plan
Shares.  Subject to Section 8.02 hereof, the Trustee shall invest all of the
Trust's assets primarily in Common Stock.  The aggregate number of Plan Shares
available for distribution pursuant to this Plan shall be 808,047 shares of
Common Stock, subject to adjustment as provided in Section 9.01 hereof, which
shares shall be purchased (from the Corporation and/or, if permitted by
applicable regulations, from shareholders thereof) by the Trust with funds
contributed by the Corporation.  During the time this Plan remains in effect,
Awards to each Employee and each Non-Employee Director shall not exceed 25% and
5% of the shares of Common Stock available under the Plan, respectively.  Plan
Share Awards to Non-Employee Directors in the aggregate shall not exceed 30% of
the number of shares available under this Plan.


ARTICLE VI
ELIGIBILITY; ALLOCATIONS


           6.01           Awards.  Plan Share Awards and Performance Share
Awards may be made to such Employees and Non-Employee Directors as may be
selected by the Board or the Committee.  In selecting those Employees to whom
Plan Share Awards and/or Performance Share Awards may be granted and the number
of Shares covered by such Awards, the Board or the Committee shall consider the
duties, responsibilities and performance of each respective Employee and
Non-Employee Director, his or her present and potential contributions to the
growth and success of the Corporation, his or her salary or other compensation
and such other factors as deemed relevant to accomplishing the purposes of the
Plan.  The Board or the Committee may but shall not be required to request the
written recommendation of the Chief Executive Officer of the Corporation other
than with respect to Plan Share Awards and/or Performance Share Awards to be
granted to him or her.


           6.02           Form of Allocation.  As promptly as practicable after
an allocation pursuant to Section 6.01 that a Plan Share Award or a Performance
Share Award is to be issued, the Board or the Committee shall notify the
Recipient in writing of the grant of the Award, the number of Plan Shares
covered by the Award, and the terms upon which the Plan Shares subject to the
Award shall be distributed to the Recipient.  The Board or the Committee shall
maintain records as to all grants of Plan Share Awards  or Performance Share
Awards under the Plan.


           6.03           Allocations Not Required to any Specific Employee or
Non-Employee Director.  No Employee or Non-Employee Director shall have any
right or entitlement to receive a Plan Share Award hereunder, with such Awards
being at the total discretion of the Board or the Committee.



7

--------------------------------------------------------------------------------



ARTICLE VII
EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS
 
           7.01           Earning Plan Shares; Forfeitures.
 
           (a)           General Rules.  Subject to the terms hereof, Plan Share
Awards shall be earned by a Recipient at a rate no more rapid than twenty
percent (20%) of the aggregate number of Shares covered by the Award as of each
annual anniversary of the date of grant of the Award, with such vesting rate to
be determined by the Committee.  If the employment of an Employee or service as
a Non-Employee Director (including for purposes hereof service as an Advisory
Director) is terminated before the Plan Share Award has been completely earned
for any reason (except as specifically provided in subsection (b) below), the
Recipient shall forfeit the right to any Shares subject to the Award which have
not theretofore been earned.  In the event of a forfeiture of the right to any
Shares subject to an Award, such forfeited Shares shall become available for
allocation pursuant to Section 6.01 hereof as if no Award had been previously
granted with respect to such Shares.  No fractional shares shall be distributed
pursuant to this Plan.


           (b)           Exception for Terminations Due to Death, Disability or
Change in Control.  Notwithstanding the general rule contained in Section
7.01(a), all Plan Shares subject to a Plan Share Award held by a Recipient whose
employment with the Corporation or any Subsidiary Company or service as a
Non-Employee Director (including for purposes hereof service as an Advisory
Director) terminates due to death or Disability shall be deemed earned as of the
Recipient's last day of employment with or service to the Corporation or any
Subsidiary Company (provided, however, no such accelerated vesting shall occur
if a Recipient remains employed by or continues to serve as a Director
(including for purposes hereof service as an Advisory Director) of at least one
member of the Employer Group) and shall be distributed as soon as practicable
thereafter.  Furthermore, notwithstanding the general rule contained in Section
7.01(a), all Plan Shares subject to a Plan Share Award held by a Recipient shall
be deemed earned as of the effective date of a Change in Control.


           7.02           Distribution of Dividends.  Any cash dividends or
stock dividends declared in respect of each unvested Plan Share Award (excluding
any unearned Performance Share Awards) then held by the Trust will be paid out
proportionately by the Trust to the Recipient thereof as soon as practicable
(and in any event no later than 30 days) after the Trust’s receipt thereof to
the Recipient on whose behalf such Plan Share is then held by the Trust.  Any
cash dividends, stock dividends or returns of capital declared in respect of
each unvested Performance Share Award will be held by the Trust for the benefit
of the Recipient on whose behalf such Performance Share Award is then held by
the Trust, and such dividends or returns of capital, including any interest
thereon, will be paid out proportionately by the Trust to the Recipient thereof
as soon as practicable (and in any event no later than 30 days) after the
Performance Share Awards become earned.

8

--------------------------------------------------------------------------------



           7.03           Distribution of Plan Shares.


           (a)           Timing of Distributions.  General Rule.  Subject to the
provisions of Section 7.05 hereof, Plan Shares shall be distributed to the
Recipient or his or her Beneficiary, as the case may be, as soon as practicable
(and in any event no later than 30 days) after they have been earned.


           (b)           Form of Distributions.  All Plan Shares, together with
any Shares representing stock dividends, shall be distributed in the form of
Common Stock.  One share of Common Stock shall be given for each Plan Share
earned and distributable. Payments representing cash dividends shall be made in
cash.
 
    (c)           Withholding.  The Trustee may withhold from any cash payment
or Common Stock distribution made under this Plan sufficient amounts to cover
any applicable withholding and employment taxes, and if the amount of a cash
payment is insufficient, the Trustee may require the Recipient or Beneficiary to
pay to the Trustee the amount required to be withheld as a condition of
delivering the Plan Shares.  The Trustee shall pay over to the Corporation or
any Subsidiary Company which employs or employed such Recipient any such amount
withheld from or paid by the Recipient or Beneficiary.
 
    (d)           Restrictions on Selling of Plan Shares.  Plan Share Awards may
not be sold, assigned, pledged or otherwise disposed of prior to the time that
they are earned and distributed pursuant to the terms of this Plan.  Upon
distribution, the Board or the Committee may require the Recipient or his or her
Beneficiary, as the case may be, to agree not to sell or otherwise dispose of
his distributed Plan Shares except in accordance with all then applicable
federal and state securities laws, and the Board or the Committee may cause a
legend to be placed on the stock certificate(s) representing the distributed
Plan Shares in order to restrict the transfer of the distributed Plan Shares for
such period of time or under such circumstances as the Board or the Committee,
upon the advice of counsel, may deem appropriate.


           7.04           Voting of Plan Shares.  After a Plan Share Award
(other than a  Performance Share Award) has been made, the Recipient shall be
entitled to direct the Trustee as to the voting of the Plan Shares which are
covered by the Plan Share Award and which have not yet been earned and
distributed to him pursuant to Section 7.03, subject to rules and procedures
adopted by the Committee for this purpose.  All shares of Common Stock held by
the Trust which have not been awarded under a Plan Share Award and shares
subject to Performance Share Awards which have not yet vested and shares which
have been awarded as to which Recipients have not directed the voting shall be
voted by the Trustee in its discretion.



9

--------------------------------------------------------------------------------



           7.05           Performance Awards


           (a)           Designation of Performance Share Awards.  The Committee
may determine to make any Plan Share Award a Performance Share Award by making
such Plan Share Award contingent upon the achievement of a Performance Goal or
any combination of Performance Goals.  Each Performance Share Award shall be
evidenced by a written agreement (“Performance Award Agreement”), which shall
set forth the Performance Goals applicable to the Performance Share Award, the
maximum amounts payable and such other terms and conditions as are applicable to
the Performance Share Award.  Each Performance Share Award shall be granted and
administered to comply with the requirements of Section 162(m) of the Code or
any successor thereto.


           (b)           Timing of Grants.  Any Performance Share Award shall be
made not later than 90 days after the start of the period for which the
Performance Share Award relates and shall be made prior to the completion of 25%
of such period.  All determinations regarding the achievement of any Performance
Goals will be made by the Committee.  The Committee may not increase during a
year the amount of a Performance Share Award that would otherwise be payable
upon achievement of the Performance Goals but may reduce or eliminate the
payments as provided for in the Award Agreement.


           (c)           Restrictions on Grants.  Nothing contained in the Plan
will be deemed in any way to limit or restrict the Committee from making any
Award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.


           (d)           Rights of Recipients.  Notwithstanding anything to the
contrary herein, a Participant who receives a Performance Share Award payable in
Common Stock shall have no rights as a shareholder until the Common Stock is
issued pursuant to the terms of the Performance Award Agreement.


           (e)           Distribution.  No Performance Share Award or portion
thereof that is subject to the attainment or satisfaction of a condition of a
Performance Goal shall be distributed or considered to be earned or vested until
the Committee certifies in writing that the conditions or Performance Goal to
which the distribution, earning or vesting of such Award is subject have been
achieved.


           7.06           Nontransferable.  Plan Share Awards and Performance
Share Awards and rights to Plan Shares shall not be transferable by a Recipient,
and during the lifetime of the Recipient, Plan Shares may only be earned by and
paid to a Recipient who was notified in writing of an Award by the Committee
pursuant to Section 6.02 and/or 7.05(a), as the case may be.  No Recipient or
Beneficiary shall have any right in or claim to any assets of the Plan or Trust,
nor shall the Corporation or any Subsidiary Company be subject to any claim for
benefits hereunder.



10

--------------------------------------------------------------------------------



ARTICLE VIII
TRUST


           8.01           Trust.  The Trustee shall receive, hold, administer,
invest and make distributions and disbursements from the Trust in accordance
with the provisions of the Plan and Trust and the applicable directions, rules,
regulations, procedures and policies established by the Committee pursuant to
the Plan.


           8.02           Management of Trust. It is the intent of this Plan and
Trust that the Trustees shall have complete authority and discretion with
respect to the arrangement, control and investment of the Trust, and that the
Trustees shall invest all assets of the Trust in Common Stock to the fullest
extent practicable, except to the extent that the Trustees determine that the
holding of monies in cash or cash equivalents is necessary to meet the
obligations of the Trust.  In performing their duties, the Trustees shall have
the power to do all things and execute such instruments as may be deemed
necessary or proper, including the following powers:


           (a)           To invest up to one hundred percent (100%) of all Trust
assets in Common Stock without regard to any law now or hereafter in force
limiting investments for trustees or other fiduciaries.  The investment
authorized herein may constitute the only investment of the Trust, and in making
such investment, the Trustees are authorized to purchase Common Stock from the
Corporation or from any other source, and such Common Stock so purchased may be
outstanding, newly issued, or treasury shares.


           (b)           To invest any Trust assets not otherwise invested in
accordance with (a) above, in such deposit accounts, and certificates of
deposit, obligations of the United States Government or its agencies or such
other investments as shall be considered the equivalent of cash.


           (c)           To sell, exchange or otherwise dispose of any property
at any time held or acquired by the Trust.


           (d)           To cause stocks, bonds or other securities to be
registered in the name of a nominee, without the addition of words indicating
that such security is an asset of the Trust (but accurate records shall be
maintained showing that such security is an asset of the Trust).


           (e)           To hold cash without interest in such amounts as may in
the opinion of the Trustees be reasonable for the proper operation of the Plan
and Trust.


           (f)           To employ brokers, agents, custodians, consultants and
accountants.


           (g)           To hire counsel to render advice with respect to their
rights, duties and obligations hereunder, and such other legal services or
representation as they may deem desirable.

11

--------------------------------------------------------------------------------



           (h)           To hold funds and securities representing the amounts
to be distributed to a Recipient or his Beneficiary as a consequence of a
dispute as to the disposition thereof, whether in a segregated account or held
in common with other assets of the Trust.


           Notwithstanding anything herein contained to the contrary, the
Trustees shall not be required to make any inventory, appraisal or settlement or
report to any court, or to secure any order of court for the exercise of any
power herein contained, or give bond.


           8.03           Records and Accounts.  The Trustees shall maintain
accurate and detailed records and accounts of all transactions of the Trust,
which shall be available at all reasonable times for inspection by any legally
entitled person or entity to the extent required by applicable law, or any other
person determined by the Board or the Committee.


           8.04           Expenses.  All costs and expenses incurred in the
operation and administration of this Plan shall be borne by the Corporation or,
in the discretion of the Corporation, the Trust.


           8.05           Indemnification.  Subject to the requirements of
applicable laws and regulations, the Corporation shall indemnify, defend and
hold theTrustees harmless against all claims, expenses and liabilities arising
out of or related to the exercise of the Trustees’ powers and the discharge of
their duties hereunder, unless the same shall be due to their gross negligence
or willful misconduct.


ARTICLE IX
MISCELLANEOUS


           9.01           Adjustments for Capital Changes.  The aggregate number
of Plan Shares available for distribution pursuant to the Plan Share Awards and
the number of Shares to which any unvested Plan Share Award relates shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the Effective Date of
the Plan resulting from any split, subdivision or consolidation of shares or
other capital adjustment, the payment of a stock dividend or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.  If, upon a merger, consolidation, reorganization, liquidation,
recapitalization or the like of the Corporation or of another corporation, the
shares of the Corporation's Common Stock shall be exchanged for other securities
of the Corporation or of another corporation, each Recipient of a Plan Share
Award shall be entitled, subject to the conditions herein stated, to receive
such number of shares of Common Stock or amount of other securities of the
Corporation or such other corporation as were exchangeable for the number of
shares of Common Stock of the Corporation which such Recipients would have been
entitled to receive except for such action.



12

--------------------------------------------------------------------------------



           9.02           Amendment and Termination of Plan.  The Board may, by
resolution, at any time amend or terminate the Plan, subject to any required
shareholder approval or any shareholder approval which the Board may deem to be
advisable for any reason, such as for the purpose of obtaining or retaining any
statutory or regulatory benefits under tax, securities or other laws or
satisfying any applicable stock exchange listing requirements.  The Board may
not, without the consent of the Recipient, alter or impair his or her Plan Share
Award except as specifically authorized herein.  Notwithstanding any other
provision of the Plan, this Plan may not be terminated until such time as all
Plan Shares held by the Trust have been awarded to Plan Recipients and shall be
deemed to be earned prior to the time of termination.


           9.03           Employment or Service Rights.  Neither the Plan nor
any grant of a Plan Share Award, Performance Share Award or Plan Shares
hereunder nor any action taken by the Trustee, the Committee or the Board in
connection with the Plan shall create any right on the part of any Employee or
Non-Employee Director to continue in such capacity.


           9.04           Voting and Dividend Rights.  No Recipient shall have
any voting or dividend rights or other rights of a shareholder in respect of any
Plan Shares covered by a Plan Share Award or Performance Share Award, except as
expressly provided in Sections 7.02, 7.04 and 7.05 above, prior to the time said
Plan Shares are actually earned and distributed to him.


           9.05           Governing Law.  To the extent not governed by federal
law, the Plan and Trust shall be governed by the laws of the Commonwealth of
Pennsylvania.


           9.06           Effective Date.  This Plan as originally adopted was
effective as of the Effective Date, and Awards may be granted hereunder no
earlier than the date this Plan was approved by the shareholders of the
Corporation and prior to the termination of the Plan.  Notwithstanding the
foregoing or anything to the contrary in this Plan, the implementation of this
Plan was subject to the approval of the Corporation's shareholders.  The
amendment and restatement of this Plan shall be effective as of November 15,
2007.


           9.07           Term of Plan.  This Plan shall remain in effect until
the earlier of (i) ten (10) years from the Effective Date, (ii) termination by
the Board, or (iii) the distribution to Recipients and Beneficiaries of all the
assets of the Trust.


           9.08           Tax Status of Trust.  It is intended that the trust
established hereby be treated as a Grantor Trust of the Corporation under the
provisions of Section 671 et seq. of the Code, as the same may be amended from
time to time.



13

--------------------------------------------------------------------------------



           IN WITNESS WHEREOF, the Corporation has caused this amended and
restated Agreement to be executed by its duly authorized officers and the
corporate seal to be affixed and duly attested, and the initial Trustees of the
Trust established pursuant hereto have duly and validly executed this Agreement,
all on this 15th day of November 2007.





         
KNBT BANCORP, INC.
 
TRUSTEES:
               
By:
Scott V.Fainor
 
Jeffrey P. Feather
 
President and CEO
                   
R. Chadwick Paul, Jr.
                       
Kenneth R. Smith
                       
R. Charles Stehly
                       
Richard Stevens, III




14

--------------------------------------------------------------------------------


